t c memo united_states tax_court jill schermer petitioner v commissioner of internal revenue respondent docket no filed date joyce anne rebhun for petitioner daniel v triplett jr for respondent memorandum opinion kerrigan judge respondent determined a deficiency in petitioner’ sec_2014 federal_income_tax of dollar_figure an addition_to_tax pursuant to sec_6651 of dollar_figure and a penalty pursuant to sec_6662 of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules of practice and procedure all monetary amounts are rounded to the nearest dollar after a stipulation of settled issues and a first supplemental stipulation of settled issues the remaining issue for our consideration is whether petitioner is entitled to a miscellaneous deduction for federal estate_tax of dollar_figure for attributable to her father-in-law background this case was submitted fully stipulated under rule the stipulated facts are incorporated in our findings by this reference petitioner resided in nevada when she timely filed her petition petitioner was married to robert schermer r schermer until his death on date a form_706 united_states estate and generation-skipping_transfer_tax return for r schermer was filed on date r schermer’s father albert schermer a schermer had died on date a form_706 for a schermer had been filed on date in petitioner received the following distributions a dollar_figure annuity from national financial services llc dollar_figure from an individual_retirement_account ira from ubs financial services inc ubs and dollar_figure from an ira from first clearing llc first clearing petitioner reported these amounts on her form_1040 u s individual_income_tax_return petitioner’s forms 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc for ubs and first clearing list her as r schermer’s beneficiary on her schedule a itemized_deductions petitioner claimed a miscellaneous deduction for federal estate_tax of dollar_figure on date respondent issued to petitioner a notice_of_deficiency disallowing the deduction discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioner has not claimed or shown that she has met the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction 503_us_79 292_us_435 a taxpayer seeking a deduction must be able to point to an applicable statute and show that s he comes within its terms new colonial ice co v helvering u s pincite petitioner contends that she is entitled to a miscellaneous deduction for federal estate_tax attributable to a schermer for distributions she received from inherited iras and an annuity sec_691 provides that income_in_respect_of_a_decedent ird is includible in gross_income see also sec_61 ird consists of amounts of gross_income which the decedent was entitled to receive at the time of death but were not properly includible in the decedent’s gross_income before death and which were received by the taxpayer as the decedent’s successor_in_interest sec_691 sec_1_691_a_-1 income_tax regs see also 104_tc_1 aff’d 103_f3d_104 10th cir a distribution to the beneficiary of a decedent’s ira is includible in the gross_income of the beneficiary sec_408 sec_691 125_tc_227 when such a distribution is made in a lump sum to the beneficiary the portion equal to the value of the ira on the date of the decedent’s death less any nondeductible_contribution is ird and is includible in the gross_income of the beneficiary in the year the distribution is received estate of kahn v commissioner t c pincite the recipient of ird is allowed an income_tax deduction equal to the amount of federal estate_tax attributable to the ird sec_691 estate of kahn v commissioner t c pincite in petitioner received distributions from an annuity and two iras she contends that she is entitled to a miscellaneous deduction_for_estate_tax attributable to her father-in-law a schermer petitioner was the beneficiary of her husband’s accounts with ubs and first clearing her husband’s federal estate_tax_return did not include income for these accounts petitioner provided no evidence that these accounts were part of her husband’s estate and that estate_tax was paid for these accounts no estate_tax was paid for her husband petitioner contends that her deduction was for federal estate_tax paid on ird attributable to a schermer which transferred to her upon the death of her husband the federal estate_tax_return for a schermer did not include the three distributions petitioner received petitioner has not met her burden of showing that she is entitled to a deduction for federal estate_tax attributable to ird therefore we sustain respondent’s determination decision will be entered under rule
